DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JACK C. SMITH,
                                 Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1693

                          [August 24, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard Bober, Judge;
L.T. Case No. 07012264CF10A.

  Jack C. Smith, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.